DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,006,102 (hereinafter referred to as the ‘102 patent). 
Regarding claim 1, claim 1 of the current application is comparable to claim 1 of the ‘102 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other as compared below:
Current application limitation
‘102 patent limitation
Notes
“A method for information display, the method comprising…”
“A method to achieve augmented reality comprising…”
Current application is more broad
“determining a distance to an 5object…”
“said eye sensor detecting a focus depth and a pupil position of a first eye of said viewer; a computing device calculating a line of eye sight from said pupil position…”
Current application is more broad.  Distance to an object is determined based on eye sensor.
“calculating a focus depth for displaying a first virtual object with a display based on the distance…”
“said computing device determining a focus point on said line of eye sight, wherein distance of said focus point from said viewer equals to said focus depth; wherein said real scene contains a first real object and a second real object; wherein said virtual scene contains a first virtual object relating to said first real object and a second virtual object relating to said second real object; identifying said first real object in said real scene with utilizing said focus point
Current application is more broad
“and displaying, with the display, the first virtual object at the focus depth.”
“updating said virtual scene by rendering said first virtual object appearing focused, and said second virtual object appearing defocused, to said viewer.”
Current application is more broad.  


	As can be seen above, claim 1 of the current application is substantially more broad than claim 1 of the ‘102 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are more broad in scope than the claims of U.S. Patent No. 11,006,102. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 11,006,102.
As for claim 4, claim 4 of the ‘102 patent discloses that the display is a projection display.
With regard to claim 5, claim 4 of the ‘102 patent discloses that the projection display is a retinal projector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation "a display" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, applicant previously claimed a display in claim 6, from which claim 10 depends.  It is unclear if the display of claim 10 is the same display as claimed in claim 6.
Claims 11 and 12 are rejected based on their dependency to claim 10.
Regarding claim 16, applicant recites the limitations of:
“means for determining an updated 15distance to the object; means for calculating an updated focus depth for displaying the first virtual object based on the updated distance; and means for displaying the first virtual object with the display at the updated focus depth”
	However, in claim 15, from which claim 16 depends, applicant also claims:
“means for determining a 10distance to an object; means for calculating a focus depth for displaying a first virtual object with a display based on the distance; and means for displaying the first virtual object at the focus depth”
Thus, claim 16 appears to be claiming separate and distinct “means” from the “means” in claim 15.  However, after reviewing the specification, there only appears to be one means for determining and updating a distance to an object; one means for calculating and updating a focus depth, and one means for displaying and updating the first virtual object.  In other words, the same “means” appears to be performing the distance determination. The same “means” appears to be performing both calculating of the focus depth. And the same “means” appears to be performing both displaying’s.  However, the claim language reads as if there are separate and distinct means for the distance determination, calculation of the focus depth, and displaying.  Thus, it is unclear from the claim language if the means in claim 16 are separate and distinct means from that of claim 15.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 17 and 18 are rejected based on their dependency to claim 16.
Additionally regarding claim 18, applicant recites the limitations if: 
“further comprising one or more processors to: determine a distance to an object; calculate a focus depth for displaying a first virtual object with a display based on the distance; and display the first virtual object at the focus depth”
	However, in claim 15, from which claim 18 depends, applicant also claims:
“means for determining a 10distance to an object; means for calculating a focus depth for displaying a first virtual object with a display based on the distance; and means for displaying the first virtual object at the focus depth”
Thus, claim 18 appears to be claiming a separate and distinct “one or more processor” from the “means” in claims 15 or 16.  However, after reviewing the specification, there only appears to be one means (or one or more processor) for determining and updating a distance to an object; one means (or one or more processor) for calculating and updating a focus depth, and one means (or one or more processor) for displaying and updating the first virtual object.  In other words, the same “one or more processor” appears to be performing the distance determination. The same “one or more processor” appears to be performing both calculating of the focus depth. And the same “one or more processor” appears to be performing both displaying’s.  However, the claim language reads as if there are separate and distinct means and “one or more processors” for the distance determination, calculation of the focus depth, and displaying.  Thus, it is unclear from the claim language if the one or more processors in step 18 are separate and distinct from the “means” of claim 15 or 16.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (U.S. Publ. No. 2015/0153572).
Regarding claim 1, Miao discloses an augmented reality system for the adjustment of the location of the superimposed image.  More specifically and as it relates to the applicant’s claims, Miao discloses a method for information display, the method comprising: determining a distance to an 5object (see paragraph 0064 where a distance to an object is determined); calculating a focus depth for displaying a first virtual object with a display (head mounted display, 104; see paragraph 0032) based on the distance (see paragraphs 0064 and 0073 where a virtual image is displayed based on the determined distance to the object); and displaying, with the display, the first virtual object at the focus depth (see paragraphs 0058 and 0064 where the virtual image is displayed at apparent distance similar to the object).
As for claim 2, Miao discloses that the method is implemented in dynamic fashion wherein the virtual image is updated continuously.  See paragraph 0064.  Thus, an updated distance would be determined, and updated focus depth would be calculated, and the virtual object would be updated on the display.
With regard to claim 3, Miao discloses that one or more additional virtual objects can also be displayed based on their distances.  See Figures 5A-5C and paragraphs 0057-0060 and 0064.
Regarding claim 4, Miao discloses that the display is a projection display.  See paragraph 0044 where the display can be a digital light project (DLP) display.
As for claim 6, Miao discloses an augmented reality system for the adjustment of the location of the superimposed image.  More specifically and as it relates to the applicant’s claims, Miao discloses an apparatus for information display, the apparatus comprising: a data storage component (data storage, 118) configured to store virtual objects (see paragraph 0036); and one or more processors (processor, 110; or HMD computer, 440) configured to: determine a distance to an object ( see paragraph 0064 where a distance to an object is determined); calculate a focus depth for displaying a first virtual object with a display (head mounted display, 104; see paragraph 0032) based on the distance (see paragraphs 0064 and 0073 where a virtual image is displayed based on the determined distance to the object); and display the first virtual object at the focus depth (see paragraphs 0058 and 0064 where the virtual image is displayed at apparent distance similar to the object).
With regard to claim 7, Miao discloses that the method is implemented in dynamic fashion wherein the virtual image is updated continuously.  See paragraph 0064.  Thus, an updated distance would be determined, and updated focus depth would be calculated, and the virtual object would be updated on the display.
Regarding claim 8, Miao discloses that one or more additional virtual objects can also be displayed based on their distances.  See Figures 5A-5C and paragraphs 0057-0060 and 0064.
As for claim 9, Miao discloses that the method is implemented in dynamic fashion wherein the virtual image is updated continuously.  See paragraph 0064.  Thus, an updated distance would be determined, and updated focus depth would be calculated, and the virtual object would be updated on the display.
With regard to claims 10 and 11, Miao discloses that the display is a projection display.  See paragraph 0044 where the display can be a digital light project (DLP) display.
Regarding claim 13, Miao discloses that the processor (110) has the capability of processing both data and images.  See paragraphs 0035-0037.  Also see paragraphs 0054-0061 where the HMD computer (440) processes both data and images.
As for claim 14, Miao discloses that the image processor of the processor (110 or 440) renders the virtual objects.  See paragraphs0035-0037 and 0054-0061.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (U.S. Publ. No. 2015/0153572) in view of Official Notice.
Regarding claim 5, as mentioned above in the discussion of claim 4, Miao discloses all of the limitations of the parent claim.  Miao however, fails to specifically disclose that the projection display is a retinal projection display.  Official Notice is taken as to the fact that retinal projection displays are well known in the display art.  One of ordinary skill in the art would recognize the benefits of a retinal projection display including: possible higher resolution, high brightness, large color range, the ability to take advantage of accommodation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Miao to make the projection display of Miao a retinal projection display for the above mentioned reasons.
As for claim 12, as mentioned above in the discussion of claim 11, Miao discloses all of the limitations of the parent claim.  Miao however, fails to specifically disclose that the projection display is a retinal projection display.  Official Notice is taken as to the fact that retinal projection displays are well known in the display art.  One of ordinary skill in the art would recognize the benefits of a retinal projection display including: possible higher resolution, high brightness, large color range, the ability to take advantage of accommodation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Miao to make the projection display of Miao a retinal projection display for the above mentioned reasons.

Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (U.S. Publ. No. 2015/0153572) in view of Nakajima (Japanese Publ. No. 2012-008290 A).
Regarding claim 15, Miao discloses an augmented reality system for the adjustment of the location of the superimposed image.  More specifically and as it relates to the applicant’s claims, Miao discloses an apparatus for information display, the apparatus comprising: means for determining a 10distance to an object (rangefinder; see paragraphs 0057 and 0064); means for calculating a focus depth for displaying a first virtual object with a display based on the distance (see paragraphs 0064 and 0073 where a virtual image is displayed based on the determined distance to the object; this is inherently performed using the processor, 110 or 440); and means for displaying (HMD display, 104) the first virtual object at the focus depth (see paragraphs 0058 and 0064 where the virtual image is displayed at apparent distance similar to the object).
It is noted that applicant uses “means plus function” language under 35 U.S.C. 112(f) for the “means for determining a distance”.  A review of applicant’s specification shows a specific use of a probing light and a sensor for receiving the probing light for detecting reflection to determine how far away from the user the object they are focusing on is located.  See Figure 35 and its associated description in the applicant’s specification.  Miao fails to disclose this probing light emitter and sensor for receiving the reflection of the pupil.  Nakajima, on the other hand, discloses that it is well known in the art to use a probing light emitter and sensor for detecting the crystalline shape of a users eye for determining a focusing distance of the users eye.  More specifically, Nakajima discloses an eyeglasses display (glasses-type display device, 1) that includes an image display unit (12) and gaze target distance detection unit (10).  The gaze target distance detection unit (10) includes a light source (101) and a sensor (105) for receiving the light reflected from a user’s eye.  See the 2nd full paragraph of page 6 of the provided translation to the 3rd full paragraph of page 7 of the provided translation.  Nakajima discloses that the use of gaze target distance detection unit (10) allows for the display of the data and the proper focus without blurring.  See the 1st paragraph of page 6 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the rangefinder of Miao with the gaze target distance detection unit, so that the virtual image can be properly displayed without blurring.
As for claim 16, Miao discloses that the method is implemented in dynamic fashion wherein the virtual image is updated continuously.  See paragraph 0064.  Thus, an updated distance would be determined, and updated focus depth would be calculated, and the virtual object would be updated on the display.
With regard to claim 17, Miao discloses that the method is implemented in dynamic fashion wherein the virtual image is updated continuously.  See paragraph 0064.  Thus, the virtual object may be moved on the display in accordance with the position of the object on the display. This is interpreted as a plurality of appearances. 
Regarding claim 18, Miao discloses the use of a processor (110 or 440) for performing the functions of the device.  See paragraphs 0035-0037 and 0054-0061.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 1, 2022